Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 July 28, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: POS AMI Amendment No. 23 to the Registration Statement on Form N-1A of DWS Equity 500 Index Portfolio (the “Fund”) (Reg. No. 811-06698) Dear Mr. Brown, This letter is being submitted to respond to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via a telephone call relating to the Fund’s POA AMI Amendment No. 22 filed with the SEC on April 29, 2011. The Staff’s comments are restated below, followed by the Fund’s responses. 1. Comment:The Staff would like further biographical information for the portfolio manager in Item 5 - Management. Response:Appropriate disclosure has been added. 2. Comment:The last sentence in the Item 11 – Shareholder Information, Calculation of NAV section regarding the fund’s valuation methodology should contain more detail. Response:Appropriate disclosure has been added. If you have any questions regarding the foregoing or need more additional information, please do not hesitate to call me at (617) 295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel cc.Adam Schlichtmann, Ropes & Gray LLP
